                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        RAJA KANNAN,                                   Case No.17-cv-07305-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                           ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                       PLAINTIFF’S DOCUMENTS
                                  10
                                                                                           REQUESTS TO APPLE
                                  11        APPLE INC.,
                                                                                           Re: Dkt. Nos. 90, 100
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Raja Kannan moves to compel the production of documents from defendant

                                  15   Apple, Inc. (“Apple”) in support of his claims that Apple discriminated against him. Dkt. No. 90.1

                                  16   Apple objects that many of requested documents are not relevant to Mr. Kannan’s claims and

                                  17   asserts that it has completed its production as to other requested documents. Dkt. No. 100.2 The

                                  18   Court held a hearing on this dispute on July 9, 2019. Dkt. No. 103.

                                  19            The Court grants in part and denies in part Mr. Kannan’s motion to compel.

                                  20   I.       BACKGROUND
                                  21            Mr. Kannan brings this action against his former employer, Apple,3 asserting the following

                                  22   claims: (1) discrimination based on perceived disability in violation of the Americans with

                                  23   Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (2) discrimination based on relationship to a

                                  24
                                       1
                                  25    Mr. Kannan submitted his arguments in support of his position in an attachment to an
                                       administrative motion. Dkt. No. 90 at 7–76.
                                  26   2
                                        Apple submitted it arguments in support of its position in a separate statement, on the Court’s
                                  27   order. Dkt. Nos. 94, 100.
                                       3
                                  28    Mr. Kannan is no longer employed by Apple, Inc., but is employed by an Apple-affiliated
                                       company, Apple India Pvt. Ltd. in India. Dkt. No. 58 ¶ 71.
                                   1   person with a disability in violation of the ADA; (3) retaliation in violation of the ADA; (4)

                                   2   discrimination based on perceived disability in violation of the California Fair Employment and

                                   3   Housing Act (“FEHA”), Cal. Gov. Code § 12900 et seq.; (5) discrimination based on association

                                   4   with a disabled person in violation of FEHA; (6) retaliation in violation of FEHA; (7) violation of

                                   5   the Family Medical Leave Act (“FMLA”), 29 U.S.C. §2601 et seq.; (8) interference with rights in

                                   6   violation of the FMLA; (9) retaliation in violation of the FMLA; (10) violation of the California

                                   7   Family Rights Act (“CFRA”), Cal. Gov. Code § 12945.2; (11) interference with rights in violation

                                   8   of CFRA; (12) retaliation in violation of CFRA; and (13) wrongful discharge. Dkt. No. 58. With

                                   9   respect to his discrimination claims, Mr. Kannan contends that his manager, Joseph Kotni,

                                  10   discriminated against him with respect to compensation, awards of stock and bonuses,

                                  11   performance evaluations, and placement in Apple’s job classification structure because of Mr.

                                  12   Kannan’s role in caring for his autistic son and because Mr. Kotni regarded Mr. Kannan himself as
Northern District of California
 United States District Court




                                  13   having the same or similar disability. See, e.g., id. ¶ 55.

                                  14          Mr. Kannan moves to compel Apple to produce documents responsive to Requests for

                                  15   Production Nos. 13, 14, 17-27 and 57. See Dkt. No. 90 at 46–53, 68. These requests are directed

                                  16   to Mr. Kannan’s efforts to discover evidence in support of his allegations that Mr. Kotni and

                                  17   Apple treated him less favorably than other employees who were similarly situated to Mr. Kannan

                                  18   in terms of knowledge, experience, job duties, and responsibilities, or whose qualifications and

                                  19   performance were inferior to Mr. Kannan’s. Apple objects to producing most of the documents

                                  20   requested, although it has offered to make a limited production of documents to resolve this

                                  21   dispute. Dkt. No. 100 at 5.

                                  22   II.    LEGAL STANDARD
                                  23          A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  24   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  25   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  26   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  27   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The

                                  28   Court may also consider whether, for good cause shown, the discovery may be produced in a
                                                                                          2
                                   1   manner that restricts its disclosure. See Fed. R. Civ. P. 26(c)(1); 37(a)(5)(C).

                                   2   III.   DISCUSSION
                                   3          A.      Requests for Production Nos. 13, 14, 17-27
                                   4          Collectively, these requests seek compensation and personnel records for Mr. Kannan and

                                   5   for the other employees who reported to Mr. Kotni from 2011 to the present. Mr. Kannan also

                                   6   seeks the same information for independent contractors who reported to Mr. Kotni during the

                                   7   same period. See Dkt. No. 90 at 46 (Requests for Production Nos. 13, 14).

                                   8          Mr. Kannan says this discovery is relevant to his claims because certain employees who

                                   9   reported to Mr. Kotni were similarly situated to him either because they had similar job

                                  10   responsibilities or were subject to the same compensation/stock award policies or both. Although

                                  11   Mr. Kannan did not begin reporting to Mr. Kotni until the fall of 2013, he seeks responsive

                                  12   documents for any employee or independent contractor who reported to Mr. Kotni from 2011 to
Northern District of California
 United States District Court




                                  13   the present.

                                  14          Apple objects to this discovery on several grounds. First, Apple argues that the employees

                                  15   for whom Mr. Kannan seeks records were not similarly situated because they did not perform the

                                  16   same jobs and had greater responsibility, and therefore the discovery is not relevant to Mr.

                                  17   Kannan’s claims.4 The Court disagrees. Mr. Kannan explains that his claim is based in part on

                                  18   Apple’s failure to assign him the job classification he deserved and promotion of less qualified

                                  19   employees to jobs with greater responsibilities than his. Ultimately, Mr. Kannan may not be able

                                  20   to demonstrate that all of the other employees who reported to Mr. Kotni were similarly situated,

                                  21   but for purposes of discovery, Mr. Kannan has articulated a reasonable basis for concluding that

                                  22   these employees’ records are relevant to his disparate treatment discrimination claims, and the

                                  23   Court will permit this discovery.

                                  24          Second, Apple objects that the discovery should not include records of independent

                                  25   contractors. At the hearing, Apple advised the Court that at most nine other employees reported to

                                  26   Mr. Kotni during the period of time Mr. Kannan also reported to Mr. Kotni, and that many more

                                  27

                                  28
                                       4
                                        Apple invokes the outdated “not reasonably calculated to lead to the discovery of admissible
                                       evidence” standard, but the Court applies the current Rule 26 standard. Dkt. No. 100 at 4.
                                                                                        3
                                   1   independent contractors also worked under Mr. Kotni. Mr. Kannan has not explained how the

                                   2   documents reflecting the compensation, job responsibilities, and performance evaluations of

                                   3   independent contractors are relevant to any of his discrimination claims. The Court will not

                                   4   permit this aspect of the requested discovery, as it is neither relevant nor proportionate.

                                   5          Third, Apple objects that Mr. Kannan’s document requests cover periods of time that are

                                   6   not relevant to his claims. Mr. Kannan reported to Mr. Kotni from the fall of 2013 through April

                                   7   2017. Apple argues that discovery of other employees’ records for periods of time before and

                                   8   after Mr. Kannan worked under Mr. Kotni is not relevant. Mr. Kannan responds that it is

                                   9   necessary to obtain records for a longer period of time, because the disparate treatment he

                                  10   experienced requires comparisons with employees who first began reporting to Mr. Kotni before

                                  11   Mr. Kannan did and with employees who continued to report to Mr. Kotni after Mr. Kannan left

                                  12   and/or were hired to replace Mr. Kannan. The operative complaint identifies four employees
Northern District of California
 United States District Court




                                  13   whom Mr. Kannan contends were similarly situated and yet treated more favorably than he was.

                                  14   Dkt. No. 58 ¶ 43. According to Mr. Kannan, one of these employees was hired in 2011, the same

                                  15   year Mr. Kannan also joined Apple. The Court concludes that discovery of Apple’s treatment of

                                  16   employees who reported to Mr. Kotni before Mr. Kannan joined his group and after Mr. Kannan

                                  17   left is relevant to Mr. Kannan’s disparate claims, even if that discovery encompasses pre- and

                                  18   post-liability periods, as such discovery may give a more complete picture of Apple’s

                                  19   compensation, job classification, and performance evaluation decisions that bear on those claims.

                                  20   See, e.g., Ellis v. Costco Wholesale Corp., 285 F.R.D. 492, 528 (N.D. Cal. 2012) (discussing

                                  21   authority for permissible use of pre-liability evidence in discrimination cases). Accordingly, the

                                  22   Court will permit discovery of responsive documents encompassing the period of time beginning

                                  23   January 1, 2011 through December 31, 2018.

                                  24          Fourth, Apple objects that the discovery Mr. Kannan seeks includes sensitive personal

                                  25   information of Apple employees, and Apple objects to the disclosure of that information,

                                  26   especially to Mr. Kannan. Apple proposes to make a limited production of records for only two

                                  27   employees (neither of whom is among the four employees identified in the complaint) to Mr.

                                  28   Kannan’s counsel only. Apple’s privacy objection has substantial merit. The federal courts
                                                                                          4
                                   1   recognize the interest employers and employees have in preserving the confidentiality of sensitive

                                   2   information contained in an employees’ records. See Nakagawa v. Regents of Univ. of California,

                                   3   No. C06-2066 SI, 2008 WL 1808902, at *2 (N.D. Cal. Apr. 22, 2008) (citing Detroit Edison Co. v.

                                   4   Nat'l Labor Relations Bd., 440 U.S. 301, 319 n.16 (1979)). The Court must balance these privacy

                                   5   interests against Mr. Kannan’s need to discover information about how Apple treated its other

                                   6   employees. Id.

                                   7          The Court concludes that the appropriate balance here requires permitting Apple to

                                   8   produce confidential employee-specific records on an attorneys’ eyes only basis. In other words,

                                   9   Apple may produce responsive records reflecting the personal and confidential information of

                                  10   other employees to Mr. Kannan’s counsel, and Mr. Kannan’s counsel may not share the contents

                                  11   of those records with Mr. Kannan. Mr. Kannan strongly objects to a production that does not

                                  12   permit him personally to access these records or know their contents, and he argues that such an
Northern District of California
 United States District Court




                                  13   order would interfere with his counsel’s ability to effectively prosecute his case. The Court is not

                                  14   persuaded that Mr. Kannan himself requires access to the contents of compensation and personnel

                                  15   records of Apple’s other employees. His counsel will have access to the information and may use

                                  16   it to prepare Mr. Kannan’s case. Counsel may consult with Mr. Kannan about what to look for in

                                  17   the records that are produced, and nothing prevents counsel from advising Mr. Kannan of her

                                  18   evaluation and assessment of his claims or recommending a course of action, so long as she does

                                  19   not disclose the contents of the documents to Mr. Kannan. See, e.g., Nakagawa, 2008 WL

                                  20   1808902 at *3 (finding that privacy concerns may be addressed by a protective order).5

                                  21          B.      Request for Production No. 57
                                  22          Mr. Kannan asks Apple to produce all documents that Apple identified in its Rule 26 initial

                                  23   disclosures. Dkt. No. 90 at 68. Mr. Kannan says that Apple has produced some but not all of the

                                  24   documents identified in its initial disclosures, and has failed to produce at least the following

                                  25

                                  26   5
                                        As the general protective order entered in this case does not include a “second tier” of
                                  27   confidentiality, the parties may wish to stipulate to and request a modification of that order to
                                       specify the additional categories of people (e.g., expert witnesses) who may also have access to
                                  28   any confidential employee-specific records that Apple may choose to produce on an attorneys’
                                       eyes only basis.
                                                                                          5
                                   1   category of documents: “Non-privileged documents related to the salary, bonus, and stock awards

                                   2   provided to employees similarly situated to Plaintiff.” Dkt. No. 90 at 9, 73. Apple responds that it

                                   3   has produced performance evaluations issued to “comparator employees” for the time period Mr.

                                   4   Kannan worked for Mr. Kotni and “records showing the compensation planning for Mr. Kannan’s

                                   5   department” during that same time period. Dkt. No. 100 at 5. Apple asserts that “there are no

                                   6   additional documents relating to other employees that Apple anticipates using in this litigation.”

                                   7   Id.

                                   8          Rule 26(a)(1)(A)(ii) requires a party to identify all documents a party may use to support

                                   9   its claims or defenses. Apple might be faulted for describing a category of documents in its initial

                                  10   disclosures that appears to be broader than the documents it has actually produced. However, the

                                  11   Court expects that the parties’ dispute as to Request for Production No. 57 is moot, in view of the

                                  12   Court’s resolution of their dispute as to the other document requests. Apple, of course, has a
Northern District of California
 United States District Court




                                  13   continuing duty to supplement its initial disclosures (and production of described documents)

                                  14   under Rule 26(e) if it determines that it may use additional documents beyond those it has already

                                  15   produced.

                                  16   IV.    CONCLUSION
                                  17          Accordingly, the Court orders Apple to produce documents responsive to Requests for

                                  18   Production Nos. 13, 14, 17-27, and 57, subject to the following limitations:

                                  19          1. Mr. Kannan may not obtain discovery of documents relating to independent

                                  20               contractors;

                                  21          2. The relevant time period is January 1, 2011 through December 31, 2018;

                                  22          3. Mr. Kannan may obtain discovery of responsive documents relating to employees who

                                  23               reported to Mr. Kotni during the relevant time period; and

                                  24          4. Apple may produce confidential employee-specific records on an attorneys’ eyes only

                                  25               basis.

                                  26   Apple must produce responsive documents consistent with this order no later than July 18, 2019.

                                  27   ///

                                  28   ///
                                                                                        6
                                   1          IT IS SO ORDERED.

                                   2   Dated: July 11, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  7
